Citation Nr: 1735321	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  16-59 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the right leg.

2.  Entitlement to service connection for radiculopathy of the left leg.

3.  Entitlement to service connection for residuals of a low back disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from June 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2014 and June 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Board observes that in the Veteran's December 2016 substantive appeal he requested a Board videoconference hearing.  However, in correspondence received in February 2017, it was reported that the appellant wished to cancel his request for a Board hearing.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.  38 C.F.R. § 20.704(e) (2016). 

The issue of entitlement to service connection for residuals of a low back injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Radiculopathy of the right leg has not been present during the period of the claim.

2.  Radiculopathy of the left leg has not been present during the period of the claim.

3.  Resolving all doubt in favor of the Veteran, the Veteran has been unable to secure and maintain substantially gainful employment as a result of his service-connected posttraumatic stress disorder (PTSD).

CONCLUSIONS OF LAW

1.  The criteria for service connection for radiculopathy of the right leg have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for radiculopathy of the left leg have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014).  ; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In letters issued prior to the initial decision on the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  The letters included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The appellant has not argued otherwise.

The Board notes that the Veteran's complete service treatment records (STRs) have not been associated with the claims file.  However, the Board notes that the outstanding STRs are unavailable.  Based on the efforts undertaken by the RO, the Board finds that further requests for STRs would be futile.  The record shows that the Veteran was advised that his service treatment records were unavailable and offered the opportunity to submit alternative evidence in support of his claim.  McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, although the Board sincerely regrets that the Veteran's service treatment records are unavailable, given the facts outlined above, it finds that VA has no further duty with respect to obtaining them.  See 38 C.F.R. § 3.159(c); Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (holding that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  

Notwithstanding the foregoing, the record includes all available post-service clinical records which the Veteran specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The Veteran was also afforded a VA medical examination in connection claim of service connection for a low back disability, which included consideration of neurological disabilities of the lower extremities.  38 C.F.R. § 3.159(c)(4) (2016).  After reviewing the record, the Board finds that the examination report is adequate for consideration of the issue adjudicated herein.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Overall, the Board finds that there is no indication of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  

I.  Service Connection for Radiculopathy of the Right and Left Legs

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The appellant asserts that service connection is warranted for radiculopathy of the left and right legs.  

After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for radiculopathy of the bilateral lower extremities.

Post-service medical records are negative for a diagnosis of radiculopathy of the legs.  While the records note a diagnosis of mobility/gait dysfunction, the records do not suggest that such condition is due to a neurological abnormality of the lower extremities or otherwise specify that it is radiculopathy.  

The Veteran underwent a VA examination for his low back disability in June 2015, at which time sensory and reflex examinations were conducted.  The reflex examination showed hypoactive deep tendon reflexes and the sensory examination yielded normal findings.  The examiner determined that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.

After carefully considering the record on appeal, the Board finds that the record does not establish that the Veteran currently has radiculopathy of the bilateral lower extremities, nor has he had the claimed conditions at any time during the appeal period.

As noted herein, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board has carefully reviewed the record on appeal and can find no clinical indication that the Veteran currently has the claimed conditions.  In this regard, post-service treatment records are negative for a finding of the radiculopathy of the left and right legs.  Notably, at the time of the June 2015 VA examination, the examiner determined that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The clinical evidence of record contains no indication that at any time following separation from military service has the Veteran been diagnosed with radiculopathy of the left and right legs.  

In addition to the clinical evidence, the Board has considered the lay evidence in this case.  To the extent that the Veteran's filing a claim of service connection for radiculopathy of the bilateral lower extremities may constitute lay evidence of a current disability, the Board finds that such evidence is not competent.  In so finding, the appellant is a layperson and the diagnosis of radiculopathy is a medically complex matter that requires advanced medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.").  The available evidence does not show that the Veteran has the medical knowledge necessary to attribute symptoms to a current disability, nor has he reported that a medical professional has ever diagnosed him as having radiculopathy.  Questions of competency notwithstanding, the Board finds that the clinical records described above, including the VA examination report showing that radiculopathy is not present, outweighs the Veteran's lay contentions.  Moreover, the record still lacks any indication that any current disability had its inception during service or is otherwise causally related to service or any incident therein.  

In summary, the record on appeal contains no probative evidence that radiculopathy of the left and right legs has been present at any time since the filing of the Veteran's service connection claims.  The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Absent any indication that the appellant currently has radiculopathy of the left and right legs, the Board finds that the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Entitlement to a TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id. 

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16 (b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran asserts that he is unable to secure and maintain substantially gainful employment as a result of his service-connected PTSD and nonservice-connected leg and low back disabilities.  

The Veteran is service-connected for PTSD (rated as 70 percent disabling); tinnitus (rated as 10 percent disabling); and bilateral hearing loss (rated as noncompensable).  The appellant's combined disability rating is 70 percent.  See 38 C.F.R. § 4.25 (2016).  Accordingly, he mets the percentage threshold set forth under 38 C.F.R. § 4.16(a).

The remaining question is therefore whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

The Veteran was provided a VA examination in May 2014 for his service-connected PTSD.  The examiner noted that the Veteran's symptoms of PTSD appeared to have worsened since his last VA examination.  He further reported that the Veteran is now unable to focus or attend to problem-solving to work effectively.  He ceased working part-time 4 years ago as he is distracted by troubling and intrusive thoughts making concentration difficult and feeling more depressed.  He opined that the symptoms adversely and significantly compromise the Veteran's coping with demands of daily living and his social and occupational functioning.  

The Veteran was also provided VA examinations in May 2014 for his service-connected hearing loss and tinnitus.  The examiner determined that the conditions impacted ordinary conditions of daily lifer, including the ability to work.  With regards to the hearing loss tinnitus, the Veteran reported that he questions what he hears and sometimes and then asks for repeats.  As for tinnitus, the Veteran stated that tinnitus can be upsetting at times and interfered with conversation.  

In January 2015, the appellant submitted a VA Form 21-8940 (Veterans Application of Increased Compensation Based on Unemployability) on which he claimed that he was unemployable due, in part, to his service-connected PTSD.  He reported that he was last employed full-time in March 1986 at which time he was employed as a store manager.  However, he noted that he last worked part-time as a clerk from March 2004 to March 2006.  He claimed that he became too disabled to work in March 1990.  With regard to education, the appellant documented that he completed high school and had not had any training and education since becoming too disabled to work.  

Applying the criteria set forth above to the facts in this case, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD precludes him from substantial gainful employment; therefore, assignment of a TDIU is warranted.  In this regard, the May 2014 VA examiner determined that the Veteran's PTSD symptoms adversely and significantly compromised his ability to cope with demands of employment.  The Board acknowledges that there is no opinion as to the collective occupational impact posed by the Veteran's service-connected disabilities.  However, VA is not required to obtain a single medical opinion regarding the combined impact of all service-connected disabilities for a TDIU claim; in fact, the question of the impact of disabilities on employability is factual rather than medical in nature.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, the need for a combined-effects medical examination or opinion should be determined on a case-by-case basis, and depends on all evidence of record).

In light of the foregoing evidence, and resolving all doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).


ORDER

Entitlement to service connection for radiculopathy of the right leg is denied.

Entitlement to service connection for radiculopathy of the left leg is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran asserts that service connection is warranted for residuals of a low back injury.  Specifically, he contends that he injured his back during combat in World War II.  

Although the Veteran's service treatment records are unavailable, as a combat Veteran, he is entitled to the legal presumption of service incurrence under 38 U.S.C.A. § 1154(b).  Moreover, the Veteran has described back problems dating to military service and states that during the 1950's and 1960's, his back pain became severe due to slipped discs.  

As noted above, the Veteran was provided a VA examination in June 2015 for his back disability.  The Veteran was assessed with degenerative arthritis of the spine and spinal fusion.  The examiner opined that to a reasonable degree of medical certainty, the Veteran's low back problems did not begin and were not caused by military service, as there was no objective evidence that the Veteran had back problems dating to military service.  

The Board finds that the June 2015 VA medical opinion is insufficient to determine the etiology of the Veteran's low back disability.  Absent clear and convincing evidence to the contrary, VA is required to accept the Veteran's statements of an in-service combat back injury as sufficient proof of service connection.  38 U.S.C.A. § 1154(b) (providing that in the case of any veteran who engaged in combat with the enemy in active service, VA "shall accept as sufficient proof of service-connection" lay evidence of service incurrence of a combat injury, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence).  Moreover, the Veteran has provided competent and credible evidence of back problems since the established in-service back injury.  Because the examiner did not consider this evidence when providing the rationale, the opinion is inadequate.  In light of the foregoing, an addendum opinion regarding the etiology of the Veteran's low back disability must be obtained on remand.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's low back disability.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed necessary.

The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current low back disability was incurred in service or is otherwise causally related to his active service or any incident therein, to include the presumed combat injury?

In providing the requested opinion, the examiner should accept as true the Veteran's reports of an in-service combat injury to the low back and continuing back pain since service.  

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


